Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 4/14/2021. 

Examiner’s Amendment-Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, James Mason at 404 727-2211 on 5/25/2021.

In Claim 1, the phrase “A method of treating cancer comprising” is replaced with “A method of treating neuroblastoma comprising”.

In Claim 7, the wherein phrase “wherein X is any amino acid L is leucine or isoleucine and one or two X are optionally deleted” is replaced with “wherein X is any amino acid, L is leucine or isoleucine, and one or two X are optionally deleted”.


Claim 8, the phrase “wherein the chimeric polypeptide further comprises an interleukin.” is replaced with “wherein the chimeric polypeptide further comprises an interleukin signal sequence.”

In Claim 9, the phrase “wherein the interleukin sequence is IL-2.” is replaced with “wherein the interleukin signal sequence is IL-2.”

Claim 12 is cancelled.

In the Claim 13, the phrase “A method of treating cancer comprising” is replaced with “A method of treating a CD5 positive cancer comprising”.

In Claim 15, the wherein phrase “wherein X is any amino acid L is leucine or isoleucine and one or two X are optionally deleted” is replaced with “wherein X is any amino acid, L is leucine or isoleucine, and one or two X are optionally deleted”.

In Claim 16, the phrase “wherein the chimeric polypeptide further comprises an interleukin.” is replaced with “wherein the chimeric polypeptide further comprises an interleukin signal sequence.”

 Claim 17, the phrase “wherein the interleukin sequence is IL-2.” is replaced with “wherein the interleukin signal sequence is IL-2.”

In Claim 20, the phrase “wherein the cancer is” is replaced with “wherein the CD5 positive cancer is”.


Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 4/14/2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


4. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method of treating neuroblastoma or a CD5 positive cancer comprising a CAR, which comprise the variable lymphocyte receptor (VLR) domains with the amino acid sequence of either SEQ ID NO: 4, 6, or 8, or a VLR domain with the amino acid sequence of SEQ ID NO:10, which is encoded by the nucleic acid sequence of SEQ ID NO:9. 
Specifically, the closest prior art of Jarjour et al., (US2015/0266973, see IDS filed 4/14/2021) teaches methods of treating cancer comprising a drug inducible chimeric antigen receptor (CAR), wherein the vector encoding the CAR comprises the following elements: (1) an antigen targeting domain comprising a variable lymphocyte receptor (VLR) domain from lamprey ([0197]), (2) a transmembrane domain ([0021]), (3) a T cell 
	Furthermore, Kloss et al., (US2015/0342993, prior art of record) teaches a method of treating cancer comprising a CAR targeting CD5 cancers ([0016, 0122], see claim 10 of Kloss).
	However, the prior art of Jarjour or Kloss et al., does not teach or suggest the VLR domains that react with neuroblasoma antigens as encoded by the amino acid sequences of SEQ ID NO: 4, 6, and 8, nor the VLR domains that react with CD5 tumor antigens.  
	With respect to SEQ ID NO:9 and 10, although the closest prior art of Yu et al., (Immuno Meth, 2012, 386:43-49, prior art of record) teaches compositions comprising a VLR targeting the CD5 leukemia antigen (p. 46, Fig. 2), which appear to be identical to the amino acid sequence of SEQ ID NO:10 (p. 46, Fig. 1B); the prior art of Yu al., does not teach or suggest the codon optimized nucleic acid sequence of SEQ ID NO:9, which codes for the CD5 anti-VLR domain of SEQ ID NO: 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 1, 6-11, 13-20 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633